J-S37015-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DONNELL PONTON                             :
                                               :
                       Appellant               :   No. 438 EDA 2020

               Appeal from the Order Entered December 27, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0008972-2017


BEFORE: SHOGAN, J., NICHOLS, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY SHOGAN, J.:                           Filed: November 19, 2020

       Appellant, Donnell Ponton, was charged with one count each of murder,

generally, 18 Pa.C.S. § 2502, and possession of an instrument of crime

(“PIC”), 18 Pa.C.S. § 907(a). He appeals from the December 27, 2019 order

of the Philadelphia Court of Common Pleas finding him incompetent to stand

trial and ordering him to be involuntarily medicated.1, 2 We affirm.


____________________________________________


1  The trial court stayed the portion of the order to medicate Appellant
involuntarily pending appeal. N.T., 12/27/19, at 89; 1/2/20, at 5.

2 Appellant appeals this interlocutory order pursuant to Pa.R.A.P. 313, which
provides that “[a]n appeal may be taken as of right from a collateral order.”
Id. at (a). A collateral order is defined as “an order separable from and
collateral to the main cause of action where the right involved is too important
to be denied review and the question presented is such that if review is
postponed until final judgment in the case, the claim will be irreparably lost.”
Id. at (b). A court’s ruling regarding the involuntary medication of a
J-S37015-20


       The trial court summarized the background of the case, as follows:

             [Appellant] was arrested on July 29, 2017, and has been
       held without bail since that time. On May 3, 2018, the case was
       assigned to the undersigned trial judge for a jury trial to be held
       on January 28, 2019. However, by letter dated October 5, 2018,
       defense counsel advised the [c]ourt that he had retained a
       forensic psychologist, Dr. Anna Lawler, who opined that
       [Appellant] suffers from the delusion that he is God, and that
       [Appellant] was incompetent to proceed to trial. Following a
       competency hearing held on January 4, 2019, the [c]ourt found
       [Appellant] to be incompetent, committed him for treatment and
       evaluation for 60 days pursuant to the Mental Health Procedures
       Act [(“MHPA”)], and continued the trial without setting a new trial
       date. Thereafter, the [c]ourt held periodic conferences to assess
       [Appellant’s] mental health status and entered several additional
       commitment orders for treatment and evaluation based upon
       continued findings of [Appellant’s] incompetency.

              On December 20, 2019, the Commonwealth filed a motion
       for the [c]ourt to order the involuntary medication of [Appellant].
       Following a hearing on December 27, 2019, the [c]ourt granted
       the Commonwealth’s motion and ordered that [Appellant] be
       involuntarily medicated.       In addition, the [c]ourt renewed
       [Appellant’s] mental health commitment for an additional 60 days
       for treatment and evaluation based upon a finding of [Appellant’s]
       continued incompetency. . . . Upon the request of defense counsel,
       the [c]ourt stayed its order of involuntary medication pending
       disposition of the instant appeal.

Trial Court Opinion, 2/28/20, at 1–2.            Both Appellant and the trial court

complied with Pa.R.A.P. 1925.

       Appellant raises the following single issue in this appeal:

            Whether the [c]ourt erred when it granted the
       Commonwealth’s Motion to Involuntarily Medicate the Appellant
       and when it involuntarily committed the Appellant for treatment
____________________________________________


defendant to render him competent is immediately appealable.
Commonwealth v. Sam, 952 A.2d 565, 573 n.10 (Pa. 2008);
Commonwealth v. Watson, 952 A.2d 541, 554 (Pa. 2008).

                                           -2-
J-S37015-20


      under the [MHPA] on the basis of his incompetency to stand trial
      where there was insufficient evidence to warrant medicating the
      Appellant against his will and where there was insufficient
      evidence of his incompetency to stand trial?

Appellant’s Brief at 6.

      We note our standard of review:

            This court’s standard of review of a trial court ruling on
      competency is for an abuse of discretion. Abuse of discretion is
      also the standard for review of trial court decisions on evidentiary
      rulings. The scope of our review is plenary as this court may
      review the entire record in making its decision.

Commonwealth v. Delbridge, 859 A.2d 1254, 1257 (Pa. 2004).                   “In

determining competence to stand trial, the relevant question is whether a

defendant has sufficient ability to consult with counsel with a reasonable

degree of rational understanding and to have a rational as well as a factual

understanding of the proceedings.” Commonwealth v. Watkins, 108 A.3d

692, 703 (Pa. 2014).      Where, as here, an appellate court is reviewing a

competency ruling, “great deference” is afforded to the trial court.

Commonwealth v. Ali, 86 A.3d 173, 178 (Pa. 2014).

      The standard that must be met for a defendant to be deemed competent

is set forth in the MHPA, 50 P.S. § 7401 et seq. It provides that

      [w]henever a person who has been charged with a crime is found
      to be substantially unable to understand the nature or object of
      the proceedings against him or to participate and assist in his
      defense, he shall be deemed incompetent to be tried, convicted or
      sentenced so long as such incapacity continues.

Id. at § 7402(a).




                                     -3-
J-S37015-20


      Appellant, who identifies as “the Lord Jesus Christ the true living son of

God,” argues that the evidence of record fails to establish that he is

incompetent to stand trial. Trial Court Opinion, 2/28/20, at 3; N.T., 1/4/19,

at 8. He contends that the trial court correctly set forth and analyzed the law

concerning the propriety of involuntary medication but suggests that question

need not be reached “because under the law he is not incompetent to stand

trial.” Appellant’s Brief at 34.

      Herein, having found Appellant incompetent to stand trial, the trial court

addressed the Commonwealth’s motion to involuntarily medicate Appellant to

render him competent for trial. The United States Supreme Court held in Sell

v. United States, 539 U.S. 166 (2003), that forced administration of

antipsychotropic medication is constitutional in certain contexts, including for

the sole purpose of restoring a mentally ill criminal defendant to competency

to stand trial. Id. at 179. The Pennsylvania Supreme Court described the

Sell requirements as follows:

      [T]he Sell Court established four conditions before the
      Government can involuntarily administer antipsychotic drugs to a
      mentally ill defendant facing serious criminal charges—thus
      overriding his liberty interest—in order to render that defendant
      competent to stand trial. Specifically, before issuing an order
      authorizing the involuntary administration of such drugs, a court
      must conclude that: (1) “important governmental interests are at
      stake”; and that administering the medication: (2) will
      “significantly further those concomitant state interests”; (3) “is
      necessary to further those interests,” taking account of less
      intrusive alternatives; and (4) is “medically appropriate, i.e., in
      the patient’s best medical interest in light of his medical
      condition.” Sell, 539 U.S. at 180.


                                     -4-
J-S37015-20


Commonwealth v. Sam, 952 A.2d 565, 573 (Pa. 2008).

       Instantly, the trial court supported its competency determination,

correctly identified its duty under Sell, and evaluated the four-prong balancing

test required by the Sell framework.             We have considered Appellant’s

arguments, the Commonwealth’s response, and reviewed all of the evidence

of record. We have no basis upon which to conclude that the learned judge,

the Honorable Glenn B. Bronson, erred or abused his discretion in ruling that

Appellant is incompetent to stand trial and ordering that he be involuntarily

medicated.      We accept Judge Bronson’s rationale and evaluation of the

relevant law, as expressed in his opinion, as fully supporting his conclusion.3

Thus, we affirm the order.

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/19/20




____________________________________________


3 We direct the parties to attach the trial court’s opinion in the event of further
proceedings in this matter.

                                           -5-